PER CURIAM.
Nora Williams appeals the final order of the Public Employees Relations Commission accepting and adopting the recommended order of the hearing officer after an administrative hearing pursuant to section 120.57, Florida Statutes. §§ 447.501, 447.503, Fla. Stat. This court has jurisdiction to review the final order. § 447.504, Fla. Stat. Because the appellant has failed to establish any ground under section 120.68(7), Florida Statutes, upon which this court might set aside the agency’s final order, the Commission’s final order is AFFIRMED.
VAN NORTWICK, ROBERTS, and CLARK, JJ., concur.